USDC SDNY

DOCUMENT

ELECTRONICALLY FILE
UNITED STATES DISTRICT COURT | INICALLY FILED
SOUTHERN DISTRICT OF NEW YOR [bar 1 YC

DATE q LED: MAY 2 22 2019

 

Case 1:19-cr-00373-PGG Document.8.Filed 05/22/19 Page 1 of °) “
in

  
 
 

 

UNITED STATES OF AMERICA
INDICTMENT
-yvy. -
19 Cr.
MICHAEL AVENATTI,

 

Defendant
- eee ee LE HH
OVERVIEW
1. The charges in this Indictment stem from an

extortion scheme in which MICHAEL AVENATTI, the defendant, and a
co-conspirator not named as a defendant herein (“CC-1"),
demanded tens of miliions of dollars in payments from NIKE, Inc.
(“Nike”), a multinational public corporation engaged in, among
other things, the marketing and sale of athletic apparel,
footwear, and equipment, by threatening to cause substantial
economic and reputational harm to Nike if it did not accede to
AVENATTI and CC-i’s demands. Specifically, AVENATTI and Cc-1
threatened to hold a press conference on the eve of Nike’s
quarterly earnings call and the start of the annual National
Collegiate Athletic Association (“NCAA”) men’s college
basketball tournament, at which AVENATTI would make allegations
of misconduct by Nike employees, unless Nike agreed to make a

payment of $1.5 million to a client of AVENATTI’s (“Client-1”)
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 2 of 23

in possession of information damaging to Nike, and further
agreed to “retain” AVENATTI and CC-1 to conduct an “internal
investigation” that Nike had not requested and for which
AVENATTE and CC-1 demanded to be paid, at a minimum, between $15
million and $25 million. Alternatively, and in lieu of such a
retainer agreement, AVENATTI and CC-1 demanded a total payment
of $22.5 million from Nike to resolve any claims Client-1 might
have and additionally to buy AVENATTE and CC-i’s silence.

RELEVANT INDIVIDUALS AND ENTITIES

 

2. At all relevant times, MICHAEL AVENATTI, the
defendant, was an attorney licensed to practice in the state of
California with a large public following due to, among other
things, his representation of celebrity and public figure
clients, as well as frequent media appearances and use of social
media.

3. At all relevant times, CC-1 was an attorney
licensed to practice in the state of California, and similarly
was known for representation of celebrity and public figure
clients, and frequent media appearances.

4, Nike is a multinational, publiciy held
corporation headquartered in Beaverton, Oregon. Nike produces
and markets athletic apparel, footwear, and equipment, and

sponsors athletic teams in many sports, including basketball, at

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 3 of 23

various levels, including the high school, amateur, collegiate,
and professional levels.

5. Client-1 is the director and head coach of an
amateur youth basketball program (the “Basketball Program”)
based in California. For a number of years, the Basketball
Program coached by Client-1 had a sponsorship agreement with
Nike pursuant to which Nike paid Client-l’s program
approximately $72,000 annually.

6. “Attorney-1” and “Attorney-2” work at a law firm
based in New York and represent Nike.

7. The “In-House Attorney” is an attorney who works
for Nike.

THE EXTORTION SCHEME

 

8. In or about March 2019, MICHAEL AVENATTI, the
defendant, was contacted by Client-1, who sought AVENATTI' s
assistance after the Basketball Program was informed by Nike
that its annual contractual sponsorship would not be renewed.
AVENATTI agreed to a meeting and, upon so doing, AVENATTI wrote
to CC-1 about the meeting and suggested that they work together
in dealing with Nike regarding any claims Client-1 might have,
due to CC-1's previous relationship with individuals at Nike.

9. On or about March 5, 2019, MICHAEBL AVENATTI, the
defendant, met with Client-1. During that meeting and in

subsequent meetings and communications, Client-1 informed

3

 
Case 1:19-cr-00373-PGG Document8 Filed 05/22/19 Page 4 of 23

AVENATTI, in substance and in part, that Client-1 wanted Nike to
reinstate its $72,000 annual contractual sponsorship of the
Basketball Program, which, as noted above, Nike had recently
declined to renew. During the meeting, Client-1 provided
AVENATTL with information regarding what Client-1 believed to be
misconduct by certain employees of Nike involving the funneling
of illicit payments from Nike to the families of certain highly
ranked high school basketball prospects.

16. At no time during the March 5 meeting or
otherwise did MICHAKL AVENATTI, the defendant, enter into a
written retention agreement with Client-1, nor did AVENATTI ever
inform Client-1 that CC-1 would be working with AVENATTI.
Furthermore, although AVENATTI told Client-1 that AVENATTI
believed he would be able to obtain a $1 million settlement for
Client-1 from Nike, at no time did AVENATTI inform Client-1 that
he also planned to demand payments from Nike for himself and
cc-1.

Li. On or about March 12, 2019, CC~1 contacted Nike
and stated, in substance and in part, that he wished to speak
with Nike representatives and that the discussion should occur
in person, not over the phone, as it pertained to a sensitive
matter. CC-1 also told Nike representatives that AVENATTI would
accompany him to any meeting. Nike ultimately agreed to a

meeting to be held on or about March 19, 2019, and stated, in

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 5 of 23

substance, that Nike’s outside counsel, including Attorney-1l,
would attend.
The March 19 Meeting

12. On er about March 19, 2019, at approximately
12:00 p.m., Attorney-1l, Attorney-2, and the In-House Attorney
met with MICHAEL AVENATTI, the defendant, and CC-1 at CC-i'’s
office in New York, New York, during which the following
occurred, among other things:

a. AVENATTI stated, in substance and in part,
that he represented Client-1, a youth basketball coach, whose
team had previously had a contractual relationship with Nike,
but whose contract Nike had recently decided not to renew.
According to AVENATTI, Client-1 had evidence that one or more
Nike employees had authorized and funded payments to the
families of top high school basketball players and attempted to
conceal those payments, similar to conduct involving a
competitor of Nike’s that had recently been the subject of a
criminal prosecution by the United States Attorney’s Office for
the Southern District of New York. AVENATTI identified three
former high school players in particular, and stated that his
client was aware of payments to others as well.

b. AVENATTI further stated, in substance and in
part, that he intended to hold a press conference the following

day to publicize the asserted misconduct at Nike, which would

5

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 6 of 23

negatively affect Nike’s market value. In particular, AVENATTI
stated, in substance and in part, that he had approached Nike
now because he knew that the annual NCAA men’s college
basketball tournament - an event of significance to Nike and its
brand — was about to begin and further because he was aware that
Nike’s quarterly earnings call was scheduled for March 21, 2019,
thus maximizing the potential financial and reputational damage
his press conference could cause to Nike,

c. AVENATTL further stated, in substance and in
part, that he would refrain from holding that press conference
and damaging Nike if Nike acceded to two demands: (1) Nike must
pay $1.5 million to Client-1 as a settlement for any claims
Client-1 might have regarding Nike’s decision not to renew its
contract with the team coached by Client-1; and (2) Nike must
hire AVENATTI and CC-1 to conduct an internal investigation of
Nike, with a provision that if Nike hired another firm to
conduct such an internal investigation, Nike would still be
required to pay AVENATTI and CC-i at least twice the fees of any
other firm hired.

d. AVENATTI also stated, in substance and in
part, that if Nike agreed to retain AVENATTI and ccm1l to conduct
an internal investigation, then Nike would be able to decide
whether any misconduct should be disclosed to law enforcement

authorities.

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 7 of 23

e. At the end of the meeting, AVENATTT and CC-1
stated, in substance, that Attorney-1 and Nike would have to
agree to accept those demands immediately or AVENATTI would hold
his press conference. In particular, CC-] stated that he and
AVENATTI would contact Attorney-1, Attorney-2, and the In-House
Attorney later that afternoon to discuss Nike's response.

13. Later on or about March 19, 2019, Attorney-1 left
a voicemail for CC-1 stating that Nike needed time to consider
the demands made by CC-1 and MICHAEL AVENATTI, the defendant.
CC-1 subsequently returned Attorney~1’s call and stated, in
substance and in part, that AVENATTI had agreed to give Nike
until Thursday (i.e., two days) to consider the demands before
holding the threatened press conference.

14. After the conclusion of the meeting described
above, representatives of Nike contacted representatives of the
United States Attorney’s Office for the Southern District of New
York regarding the threats and extortionate demands by MICHAEL
AVENATTI, the defendant, ‘and CC-1.

The March 20 Call

+5. On or about March 20, 2019, at approximately
4:00 p.m., Attorney-1 and Attorney-2, who were in their offices
in New York, New York, spoke to CC-1 on a telephone call that
was consensually recorded and monitored by law enforcement.

During the call, and at the direction of law enforcement,

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 8 of 23

Attorney-1 asked CC-1 for more time to consider the demands made
by MICHAEL AVENATTI, the defendant, and cc-1 the day before
and/or another in-person meeting to discuss those demands.
CC-1, who stated, in substance and in part, that he was in
Miami, Florida, at the time, said that he would speak to
AVENATTE to discuss the possibility of delaying the deadline for
Nike’s response and would further discuss with AVENATTI the
possibility of setting up another in-person meeting.

16. Less than an hour later, at approximately
4:50 p.m., Attorney-1 and Attorney-2 again spoke to CC-l on a
telephone call that was consensually recorded and monitored by
law enforcement. During the call, CC-1 said that he had spoken
to MICHAEL, AVENATTI, the defendant, who was yelling and angry
because he did not believe that Nike needed more time to respond
to the demands for payment. CC-1 stated, in substance and in
part, that Attorney-1 and Attorney-2 would need to provide some
justification for delaying the deadline and that CC-1 would
attempt to set up another call with AVENATTI so that Attorney-1
could discuss the request for an extension with AVENATTI
directly.

17. Shortly thereafter, at approximately 5:10 p.m.,
Attorney-1 and Attorney-2 engaged in a conference call with

MICHAEL AVENATTI, the defendant, and CC-1 that was consensually

 
Case 1:19-cr-00373-PGG Document8 Filed 05/22/19 Page 9 of 23

recorded and monitored by law enforcement. During that call,
the following, among other things, occurred:

a. AVENATTI reiterated that he expected to “get
a million five for our guy” (i.e., Client-1) and be “hired to
handle the internal investigation,” adding that and “if you
don’t wanna do that, we’re done here.”

b. AVENATTI also reiterated threats made during
the previous in-person meeting, along with his demand for a
multi-million dollar retainer to do an internal investigation.
With respect to the internal investigation, AVENATTI made clear
that his demand was not simply that he and CC-1 be retained by
Nike, but that they be paid at least $10 million dollars or more
by Nike in return for not holding a press conference.

Cc. In particular, AVENATTE stated, in part:
“T’m not fucking around with this, and I’m not continuing to
play games. . . . You guys know enough now to know you've got a
serious problem. And it’s worth more in exposure to me to just
blow the lid on this thing. A few million dollars doesn’t move
the needle for me. I’m just being really frank with you. So if
that’s what, if that’s what’s being contemplated, then let's
just say it was good to meet you, and we're done. And Trid
proceed with my press conference tomorrow... . I’m not
fucking around with this thing anymore. So if you guys think

that you know, we’re gonna negotiate a miilion five, and you're

9

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 10 of 23

gonna hire us to do an internal investigation, but it’s gonna be
capped at 3 or 5 or 7 million dollars, like, let’s just be done.

And I'll go and I’1l go take ten billion dollars off your
client’s market cap. But I’m not fucking around.”

d. AVENATTI made clear his view that an
internal investigation of conduct at a company like Nike could
be valued at “tens of millions of dollars, if not hundreds,”
stating, in part, “let’s not bullshit each other. We all know
what the reality of this is,” adding later in the conversation
that while he and CC-1 did not expect to be paid $100 million,
he did expect them to be paid more than $9 million.

e, Finally, AVENATTI stated, in substance and
in part, that he would agree to meet with Attorney-1 in person
the following day, Thursday, March 21, the date of Nike’s
scheduled quarterly earnings call and the beginning of the NCAA
tournament, to present the exact amount AVENATTI and CC-1
demanded from Nike and under what terms it would have to be
paid. AVENATTI further stated, in substance and in part, that
Nike would be required to provide an answer the following Monday
or he would hold his press conference.

The March 21 Meeting
18. On or about March 21, 2019, MICHAEL AVENATTI, the
defendant, CC-1, Attorney-1, and Attorney-2 met at CC~1’s office

in New York. That meeting was consensually video- and audio—

19

 

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 11 of 23

recorded. During that meeting, the following, among other
things, occurred:

a. At the beginning of the meeting, and at the
direction of law enforcement, Attorney-1 stated that he did not
believe that a payment to AVENATTI’s client would be the
“sticking point,” but that Attorney-1 needed to know more about
the proposed “internal investigation.” AVENATTI stated, in
substance and in part, that he and CC-1l would require a
$12 million retainer to be paid immediately and to be “deemed
earned when paid,” with a minimum guarantee of $15 million in
billings and a maximum of $25 million, “uniess the scope
changes.” During the meeting, AVENATTI and CC-1 aiso stated, in
substance and in part, that an “internal investigation” could
benefit Nike, by, among other things, allowing Nike to “self—
report” any misconduct, and that it would be Nike’s choice
‘whether to disclose its alleged misconduct.

b. Attorney~-1 noted that Attorney-1 had never
received a $12 million retainer from Nike and had never done an
investigation for Nike “that breaks $10 million.” AVENATTI
responded, in substance and in part, by asking whether
Attorney-i has ever “held the balls of the client in your hand
where you could take five to six billion dollars market cap off

of them?”

LL

 

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 12 of 23

Cc. Attorney-1 also reiterated, at the direction
of law enforcement, that Attorney-1 did not think paying
AVENATTI’s client $1.5 million would be a “stumbling block,” but
asked whether there would be any way to avoid AVENATTI carrying
out the threatened press conference without Nike retaining
AVENATTI and CC-i. In particular, Attorney-1 asked, in
substance and in part, whether Nike could resolve the demands
just by paying Client~-1, rather than retaining AVENATTI and
cc-1. CC-1 said that he understood that Nike might like to get
rid of the problem in “one fell swoop,” rather than have it
“hanging over their head.” AVENATTI stated that he did not
think it made sense for Nike to pay Client-1l an “exorbitant sum
of money . . . in light of his role in this.” AVENATTI and CC-1
then left the room to confer privately.

d. After AVENATTI and CC-1 returned to the
conference room, AVENATTI told Attorney-1 and Attorney-2, in
part, “If [Nike] wants to have one confidential settlement and
we're done, they can buy that for twenty-two and haif million
dollars and we're done. .. . Full confidentiality, we ride off
into the sunset. “

e. AVENATTI then added that “I just wanna share
with you what’s gonna happen, if we don’t reach a resolution.”

AVENATTI then laid out again his and CC-1‘s threat of harm to

Nike, adding that, “as soon as this becomes public, I am going

12

 

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 13 of 23

to receive calls from all over the country from parents and
coaches and friends and all kinds of people - this is always
what happens - and they are all going to say I’ve got an email
or a text message or — now, 90% of that is going to be bullshit
because it’s always bullshit 90% of the time, always, whether
it’s R. Keliy or Trump, the list goes on and on ~ but 10% of it
is actually going to be true, and then what’s going to happen is
that this is going to snowball .. . and every time we got more
information, that’s going to be the Washington Post, the New
york Times, ESPN, a press conference, and the company will die -
not die, but they are going to incur cut after cut after cut
after cut, and that’s what’s going to happen as soon as this
thing becomes public.”

f. Finally, AVENATTI and CC-1 agreed to meet at
Attorney-1’s office on Monday, March 25, 2019, to hear whether
Nike was willing to make the demanded payments. AVENATTI stated
that Nike would have to accede to his demands at that meeting or

he would hold his press conference, stating in part, “If this is

not papered on Monday, we are done. I don’t want to hear about
somebody on a bike trip. I don’t want to hear that somebody
has, that somebody’s grandmother passed away or . . . the dog

ate my homework, I don’t want to hear - none of it is going to
go anywhere unless somebody was killed in a plane crash, it's

going to go zero, no place with me.”

13

 

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 14 of 23

The March 21 “Warning Shot”
19. Within approximately two hours after the
conclusion of the audio- and video-recorded meeting described
above, MICHAEL AVENATTI, the defendant, posted the foilowing

message on Twitter (the “March 21 Tweet”):

Michael Avenatti 2 @MichaelA... - 36m =v
Something tells me that we have not reached
the end of this scandal. It is likely far far
broader than imagined...

   

 

College basketball corruption trial: Ex-
- Adidas exec sentenced to nine months in ...

. & cbssports.com

OD 18 1) 38 OC 129 ty

20. The article linked in the March 21 Tweet refers
to the prior prosecution by the United States Attorney’s Office
for the Southern District of New York involving employees of a
competitor of Nike referred to by MICHAEL AVENATTS, the
defendant, and CC-1 in their initial March 19 meeting with

attorneys for Nike.

14

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 15 of 23

21. Shortly after posting the March 21 Tweet, MICHAEL
AVENATTIL, the defendant, sent by text message to CC-1 a link to
the March 21 Tweet and a message stating: “Warning shot.”

The Planned March 25 Meeting

22. As noted above, MICHABL AVENATTI, the defendant,
and CC~l were scheduled to meet with Attorney-1 and Attorney-2
on March 25, 2019. The day before, CC-1 attempted
unsuccessfully to change the time of the meeting due to a
scheduling conflict. AVENATTI sent a text message to CC~1
stating that he “[did not] want to lose the meeting
because we have to get an answer tmrw.”

23. The next day, just prior to the meeting, CC-1
sent a text message to MICHAEL AVENATTI, the defendant, stating
that he was still at his prior meeting and would probably not be
free until 2:30 p.m. AVENAT I proceeded to the office complex
of Attorney-1 and Attorney-2 in Manhattan, and he was arrested
by law enforcement in the vicinity of that complex before the
meeting could take place. Prior to his arrest, AVENATTI sent a
text message to CC-1 stating: “Call me immediately. The FBI
just showed up at the client’s home. And pls send me the phone
number for the atty.” Approximately three minutes later, CC-1
responded: “Call me. I keep getting vm. Your vm.”

24. Immediately after MICHAEL AVENATTI, the

defendant, learned that law enforcement had approached Client-l,

15

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 16 of 23

but shortly before his arrest, AVENATTI posted the following

message on Twitter:

   

p @MichaelAvenatti

Tmrw at 11. am ET, we will be holding a
press conference to disclose a major
high school/college basketball scandal
perpetrated by @Nike that we have
uncovered. This criminal conduct
reaches the highest levels of Nike and
involves some of the biggest names in
college basketball.

12:16 PM - Mar 25, 2019 » Twitter for iPhone
COUNT ONE

(Conspiracy to Transmit Interstate
Communications with Intent to Extort)

The Grand Jury charges:

25. The allegations contained in paragraphs 1 through
24 above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

26. In or about March 2019, in the Southern District
of New York and elsewhere, MICHAEL AVENATTI, the defendant, and
others known and unknown, knowingly and willfully did combine,
conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit,

transmission of an interstate communication with intent to

16

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 17 of 23

extort, in violation of Title 18, United States Code, Section
875 (d).

27. It was a part and an object of the conspiracy
that MICHAEL AVENATTI, the defendant, and others known and
unknown, knowingly, and with intent to extort from a corporation
any money and other thing of value, would and did transmit in
interstate commerce a communication containing a threat to
injure the reputation of a corporation, in violation of Title
18, United States Code, Section 875(d), to wit, AVENATTI and
CC-1 agreed to extort Nike by means of an interstate
communication by threatening to damage Nike’s reputation if Nike
did not agree to make multi-million dollar payments to AVENATTI
and CC-1l.

OVERT ACTS

28. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt acts, among
others, were committed in the Southern District of New York and
elsewhere:

a. On or about March 19, 2019, in Manhattan,
MICHAEL AVENATTI, the defendant, and CC-1 met with attorneys for
Nike and threatened to release damaging information regarding
Nike if Nike did not agree to make multi-miliion dollar payments

to AVENATT( and CC-1.

1?

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 18 of 23

b. On or about March 20, 2019, AVENATTI and
CC-1 spoke by telephone with attorneys for Nike, during which
AVENATTI stated, with respect to his demands for payment of
millions of dollars, that if those demands were not met “I’1li go
take ten billion dollars off your client’s market cap... I’m
net fucking around.”

(Title 18, United States Code, Section 371.)
COUNT TWO
(Conspiracy to Commit Extortion)

The Grand Jury further charges:

29. The allegations contained in paragraphs 1 through
24 above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

30. In or about March 2019, in the Southern District
of New York and elsewhere, MICHAEL AVENATTI, the defendant, and
others known and unknown, knowingly did combine, conspire,
confederate, and agree together and with each other to commit
extortion, as that term is defined in Title 18, United States
Code, Section 1951 (b) (2), and thereby would and did obstruct,
delay, and affect commerce and the movement of articles and
commodities in commerce, as that term is defined in Title 18,
United States Code, Section 1951(b) (3), including by the
wrongful use of fear of economic loss, to wit, AVENATTI and CC-1

used threats of economic harm in order to obtain multi-miilion

18

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 19 of 23

dollar payments from Nike, a multinational corporation, to
AVENATTI and CcC-1.
(Title 18, United States Code, Section 1951.)
COUNT THREE

{Transmission of Interstate
Communications with Intent to Extort)

The Grand Jury further charges:

31. The allegations contained in paragraphs 1 through
24 above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

32. On or about March 20, 2019, in the Southern
District of New York and elsewhere, MICHAEL AVENATTI, the
defendant, knowingly, and with intent to extort from a
corporation any money and other thing of value, did transmit in
interstate commerce a communication containing a threat to
injure the reputation of a corporation, and did aid and abet the
same, to wit, AVENATTI, during an interstate telephone call,
threatened to cause substantial financial harm to Nike and its
reputation if Nike did not agree to make multi-million dollar
payments to AVENATTI and CC~-1.

(Title 18, United States Code, Sections 875(d) and 2.)

13

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 20 of 23

COUNT FOUR
(Hxtortion)

The Grand Jury further charges:

33. The allegations contained in paragraphs 1 through
24 above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

34, In or about March 2019, in the Southern District
of New York and elsewhere, MICHAEL AVENATTI, the defendant,
knowingly did attempt to commit extortion as that term is
defined in Title 18, United States Code, Section 1951 (b) (2), and
thereby would and did obstruct, delay, and affect commerce and
the movement of articles and commodities in commerce, as that
term is defined in Title 18, United States Code,

Section 1951{b) (3), to wit, AVENATTI used threats of economic
harm in an attempt to obtain multi-million dollar payments from
Nike, a multinational corporation.

(Title 18, United States Code, Sections 1951 and 2.)

FORFEITURE ALLEGATION

 

35. As the result of committing one or more of the
offenses charged in Counts One through Four of this Indictment,
MICHAEL AVENATTI, the defendant, shall forfeit to the United
States, pursuant to Title 18, United States, Code,

Section 981(a) (1) (C), and Title 28, United States Code,

Section 2461(c), any and all property, reali and personal, that

20

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 21 of 23

constitutes or is derived from proceeds traceable to the
commission of said offenses, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offenses.

Substitute Asset Provision

 

36. If any of the above-described forfeitable
property, as a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property that

cannot be subdivided without difficulty;
it ois the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

2i

 

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 22 of 23

of said defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981;
Title 21, United States Code, Section 853(p);
Title 28, United States Code, Section 2461.)

ee

a
A
OD LSE

is , "
‘ a
‘

 
 
 

ra

’ f an Fe a a
FOREPERSON CEOFFREY v BERMAN
United States Attorney

 

22

 
Case 1:19-cr-00373-PGG Document 8 Filed 05/22/19 Page 23 of 23

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

“~ F, =

MICHAEL AVENATTI,

Defendant.

 

INDICTMENT

19 Cr.

(18 U.S.C. §§ 371, 875, 1951, and 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

 

 

Foreperson
Vlay 29. 2019
er $ ¢ . : i . e
ey tach Se etork Te Chilo’ we ut _ Lee oe naa to ds

     

‘ f- nbn byes
i ay re CRE a

ik oR s ny £ a ,
US. Me. de oc @ WOLS

 

 
